Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan Dodge on 3/12/2021. The application has been amended as follows: Claim 1, line 6 “fabricating a crossmember assembly” should say “fabricating a crossmember subassembly”. See claim amendments below.

1. 	A method for fixedly attaching a crossmember to a vehicle frame having a flanged first beam and a flanged second beam, wherein the first and second beams each comprise a web and a flange extending away from the web, and wherein the flange 
defines an upper surface having a first width and an end surface having a second width, 
the method comprising: 
fabricating a crossmember [[assembly]] subassembly by fixedly attaching a first elongate attachment member ("first Z-rail") to one end of the crossmember and fixing a second elongate attachment member ("second Z-rail") to an opposite end of the crossmember, 
the first and second Z-rails each comprising: 
(i) a first end section, 
(ii) an L-shaped portion comprising a horizontal leg extending from the first end section and a vertical leg extending from the horizontal leg, and 
(iii) a second end section extending from a bottom end of the vertical leg; 

a width equal to the flange first width and the second leg defines an outer surface having 
a width equal to the flange second width; 
positioning the crossmember subassembly on the first and second flanged beams 
such that the horizontal leg of the first Z-rail abuts the first surface of the first beam 
flange and the vertical leg of the first Z-rail abuts the end surface of the first beam flange, 
and such that the horizontal leg of the second Z-rail abuts the first surface of the second 
beam flange and the vertical leg of the second Z-rail abuts the end surface of the second 
beam flange; and 
welding the first end section of the first Z-rail to the web of the first beam without directly heating the first beam flange, and welding the first end section of the second Z-rail to the web of the second beam without directly heating the second beam flange.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to an elongate attachment member (apparatus) non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1 includes the limitation wherein positioning the crossmember subassembly on the first and second flanged beams such that the horizontal leg of the first Z-rail abuts the first surface of the first beam flange and the vertical leg of the first Z-rail abuts the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618